11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Martin Quiroz,                              * From the 385th District
                                              Court of Midland County,
                                              Trial Court No. CR38816.

Vs. No. 11-12-00270-CR                      * September 30, 2014

The State of Texas,                         * Memorandum Opinion by Wright, C.J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

    This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the trial court’s judgment to reflect the correct section of the Texas
Penal Code under which the jury convicted Appellant: Section 22.01(b)(1). As
modified, we affirm.